Petition for Writ of Mandamus Denied and Opinion filed July 7, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00345-CR



                  IN RE PAUL EUGENE DENLEY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              262nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 417904

                         MEMORANDUM OPINION

      On Thursday, May 12, 2022, relator Paul Eugene Denley filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator contests an order of judgment nunc pro tunc
signed on June 29, 2021, by the Honorable Lori Gray, presiding judge of the 262nd
District Court of Harris County. “To be entitled to mandamus relief in a criminal
case, a relator must show that he has no adequate remedy at law to redress his
alleged harm, and that what he seeks to compel is a ministerial act, not involving a
discretionary or judicial decision.” See State ex rel. Young v. Sixth Judicial Dist.
Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App.2007) (orig.
proceeding). The validity of a nunc pro tunc entry may be challenged on appeal.
See Moore v. State, 446 S.W.2d 878, 879 (Tex. Crim. App. 1969); see also
Cunningham v. State, 322 S.W.2d 538, 540 (Tex. Crim. App. 1959).

      Accordingly, the petition is denied.


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2